Opinion by
Juoge Pryor:
The conveyance by appellant of his land in Mercer and Washington counties operating as a transfer for the benefit of creditors, authorized the proceeding in Washington county by the? creditors for the sale of the land and a distribution between creditors. The recording of the deed was not the act of insolvency, it was its execution, and although not recorded in Washington county, it was constructively fraudulent when made, and passed all right and title to the creditors of the insolvent. The plea to the jurisdiction of the Washington Chancery Court was properly disregarded, the proof showing the insolvency, the judgment below was proper. The court failed to notice the exception to the depositions, but if overruled, we can see no reason why the notice was not sufficient.
Judgment affirmed.